United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Placerville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2072
Issued: May 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from a June 16, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 15, 2008
causally related to her accepted February 17, 2007 employment injury.
FACTUAL HISTORY
Appellant, a 39-year-old rural carrier, injured her right foot while stepping out of her mail
truck on February 17, 2007. She filed a claim for benefits on February 20, 2007, which the
Office accepted for fifth metatarsal fracture of the right foot.
1

5 U.S.C. § 8101 et seq.

On June 18, 2007 Dr. Antony R. Boody, appellant’s attending Board-certified orthopedic
surgeon, performed surgery to repair a nonunion fracture of the fifth metatarsal of her right foot.
On December 19, 2007 he released appellant to light duty. Dr. Boody restricted her from
working more than two days consecutively. He released her to full duty on August 7, 2008.
On June 29, 2009 appellant filed a Form CA-2a claim for recurrence of disability,
alleging that she developed a plantar fasciitis condition on October 15, 2008 causally related to
her February 17, 2007 employment injury. She stated on the form that her condition stemmed
from prescription orthotics which affected her gait. Appellant asserted that she began to
experience severe, sharp, constant pain along the arch of her foot up into her shin with sharp
throbbing pain in both knees and hips. She did not stop work.
By letter dated July 23, 2009, the Office advised appellant that it required additional
factual and medical evidence, to support her claim that her current condition/or disability as of
October 15, 2008 was causally related to her accepted February 17, 2007 work injury. It asked
her to submit a medical report containing a diagnosis of her claimed plantar fasciitis condition
with an explanation of how the condition developed and whether it was causally related to the
February 17, 2007 work injury. The Office asked appellant to submit the requested information
within 30 days. Appellant did not respond to this request.
By decision dated November 18, 2009, the Office denied appellant’s recurrence of
disability claim. It found that she failed to submit medical evidence to support that the claimed
disability of October 15, 2008 or that she sustained plantar fasciitis as a consequence of her
accepted February 17, 2007 employment injury.
By letter dated November 25, 2009, appellant, through her attorney, requested an oral
hearing, which was held on April 13, 2010. She reiterated at the hearing that she began to
experience problems with her right foot after having orthotics inserted in her shoes. Appellant
consulted a physician who told her that she developed plantar fasciitis from the inserts because
they shifted the stress from the fifth metatarsal area of the foot to the inner arch, where the
plantar fascia is located. She stated that she would submit a further report from her physician to
the Office within 30 days. Appellant did not submit any additional medical evidence in support
of her claim.
By decision dated June 16, 2010, an Office hearing representative affirmed the
November 18, 2009 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

2

related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employees’ own intentional conduct.5
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to submit sufficient medical evidence providing a
rationalized, probative opinion which related her claimed recurrence of disability as of
October 15, 2008 to her accepted right foot condition. For this reason, appellant has not
discharged her burden of proof to establish that she sustained a recurrence as a result of her
accepted right foot condition.
Appellant has not alleged that she sustained a spontaneous change in her accepted
condition of fifth metatarsal right foot, fracture. Rather she has alleged that this condition
necessitated orthotics, which caused her plantar fasciitis condition. Appellant is essentially
alleging a consequential injury. She did not submit a medical report from a physician which
actually provides a diagnosis of plantar fasciitis or which addresses how her orthotic footwear
caused this condition. Appellant therefore has not submitted sufficient evidence to establish that
she sustained a plantar fasciitis condition consequential to her accepted February 17, 2007
fractured right foot injury. She has not discharged her burden of proof to establish that this
condition was sustained in the performance of duty.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence. The Office
advised appellant of the evidence required to establish her claim; however, she failed to submit

3

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

S.S., 59 ECAB 315 (2008).

6

Id.

3

such evidence. Consequently, appellant has not met her burden of proof in establishing that she
sustained a plantar fasciitis condition as a consequence of her accepted right foot injury.7
The Board affirms the denial of appellant’s claim for a recurrence of disability beginning
October 15, 2008.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a consequential plantar fasciitis condition in the performance of duty. The Board finds
that she has not met her burden to establish that she was entitled to compensation for a
recurrence of disability as of October 15, 2008 causally related to her accepted right foot
fracture.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

The Board notes that appellant did submit further evidence to the record after June 16, 2010. As this evidence
was not before the Office at the time of its final decision, this evidence can not be reviewed by the Board on appeal.
20 C.F.R. § 501.2 (c)(1).

4

